1

2                             UNITED STATES DISTRICT COURT
3                                    DISTRICT OF NEVADA
4

5     CHARLES LEE RANDOLPH,                          Case No. 3:08-cv-00650-LRH-CLB
6          Petitioner,                               ORDER GRANTING PETITIONER’S
                                                     MOTION TO WITHDRAW PREVIOUS
7           v.                                       MOTIONS (ECF NO. 76) AND DENYING
                                                     PREVIOUS MOTIONS (ECF NOS. 71,
8                                                    72) AS MOOT
      WILLIAM GITTERE, et al.,
9
           Respondents.
10

11         This is a habeas corpus action brought by Charles Lee Randolph, a Nevada
12   prisoner sentenced to death. On July 29, 2019, the Court ordered Randolph’s prior
13   counsel, James Colin, discharged from his representation of Randolph. See Order
14   entered July 29, 2019 (ECF No. 64). On October 15, 2019, the Court appointed new
15   counsel -- the Federal Public Defender for the District of Idaho (FPD) – to represent
16   Randolph, and the Court set a schedule for Randolph, with his new counsel, to file a
17   second amended habeas petition. See Order entered October 15, 2019 (ECF No. 67).
18   The second amended petition is due on April 13, 2020. See Order entered October 15,
19   2019 (ECF No. 67).
20         On August 9, 2019, Randolph filed, pro se, a motion requesting leave of court to
21   represent himself and requesting that his action proceed without delay on his first
22   amended petition (ECF No. 65). The Court denied that motion in the October 15 order,
23   without prejudice to Randolph filing a new motion requesting leave to proceed pro se
24   after he had the opportunity to consult with his new counsel. See Order entered October
25   15, 2019 (ECF No. 67), p. 3.
26         On November 4, 2019, Randolph filed two more pro se motions: a “Motion for
27   Leave to Proceed Pro Se” (ECF No. 71) and a “Verified Motion for Order to Terminate
28   FPD [and] Invocation of Right to Self-Representation [and] Demand for an Immediate
                                                 1
1    End to Unnecessary Unwanted Suspension of Proceedings” (ECF No. 72) (“November

2    4 motions”). In those motions, Randolph renewed his request for leave of court to

3    represent himself in this action and his request that this action proceed without delay on

4    his first amended petition. On November 26, 2019, the Court held a hearing, to hear

5    from Randolph, the FPD, and Respondents, regarding Randolph’s motions. At the

6    hearing, Randolph reiterated his requests that the FPD be discharged, that he be

7    allowed to proceed pro se, and that the action proceed on the first amended petition.

8          On December 3, 2019, however, the FPD filed, on Randolph’s behalf, a motion

9    (ECF No. 76) requesting leave to withdraw his previous motions. In that motion, counsel

10   notifies the Court that Randolph has had a change of heart and wishes for the FPD to

11   continue to represent him and file a second amended habeas petition on his behalf. The

12   FPD informs the Court that Respondents’ counsel has informed them that Respondents

13   take no position on the motion.

14         In the interests of justice, and good cause appearing,

15         IT IS THEREFORE ORDERED that Petitioner’s Motion to Withdraw Motions

16   (ECF No. 76) is GRANTED.

17         IT IS FURTHER ORDERED that Petitioner’s Motion for Leave to Proceed Pro

18   Se” (ECF No. 71) and Verified Motion for Order to Terminate FPD [and] Invocation of

19   Right to Self-Representation [and] Demand for an Immediate End to Unnecessary

20   Unwanted Suspension of Proceedings (ECF No. 72) are DENIED as moot.

21

22         DATED this 9th day of December, 2019.
23

24
                                                     LARRY R. HICKS
25                                                   UNITED STATES DISTRICT JUDGE
26

27

28
                                                 2
